FILED
                                                         SEPTEMBER 21, 2021
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

STATE OF WASHINGTON,                          )         No. 37880-2-III
                                              )
                  Respondent,                 )
                                              )
   v.                                         )         UNPUBLISHED OPINION
                                              )
BRIAN W. FRAWLEY,                             )
                                              )
                  Appellant.                  )

        PENNELL, C.J. — Brian Frawley appeals a superior court order modifying his legal

financial obligations (LFOs). We affirm.

                                           FACTS

        Mr. Frawley pleaded guilty to first degree murder in 2016. Following his plea, the

sentencing court imposed several LFOs, including restitution. The court also imposed

interest on all LFOs to accrue “until payment in full.” Clerk’s Papers at 25. Mr. Frawley

did not appeal his judgment or sentence. In 2020, Mr. Frawley moved in the superior

court to modify his LFOs. Mr. Frawley was incarcerated when he moved for relief.

        The superior court responded with an order waiving nonrestitution interest and

waiving the criminal filing fee. In a letter to Mr. Frawley that accompanied its decision,

the court explained it waived “the non-restitution interest that has accrued” though Mr.
No. 37880-2-III
State v. Frawley


Frawley still had “restitution and restitution interest owing . . . as well as the mandatory

crime victims fee.” Id. at 41.

       Mr. Frawley appeals.

                                        ANALYSIS

       Mr. Frawley requests remand, arguing the superior court inadvertently amended

his LFOs in a manner that allowed nonrestitution LFOs to continue accruing interest.

The State responds that remand is unnecessary because RCW 10.82.090 prevents

nonrestitution LFOs from continuing to accrue interest. We agree with the State.

       RCW 10.82.090(1) specifies that no interest shall accrue on nonrestitution LFOs as

of June 7, 2018. When Mr. Frawley filed his motion for LFO relief in 2020, he should

have already been free from ongoing imposition of interest on nonrestitution LFOs. The

trial court was generous in cancelling previously imposed interest, as Mr. Frawley was

not yet released from total confinement. See RCW 10.82.090(2) (“The court may, on

motion by the offender, following the offender’s release from total confinement, reduce or

waive the interest on [LFOs] . . . .”) (emphasis added). The court was certainly not

required to take further action.




                                              2
No. 37880-2-III
State v. Frawley


       If Mr. Frawley believes the State has illegally collected interest on nonrestitution

LFOs post-2018 in violation of RCW 10.82.090, he should seek affirmative relief.

Amendment of the judgment and sentence is not the appropriate recourse.

                                     CONCLUSION

       The order on appeal is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.

                                           _________________________________
                                           Pennell, C.J.

WE CONCUR:


______________________________
Fearing, J.


______________________________
Lawrence-Berrey, J.




                                              3